 SPRUCE PINEMANUFACTURING COMPANY309This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room706, Federal Office Builr'.ing, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711, if they have any question concerning this notice or compliance with itsprovisions.Sagamore Shirt.,Company d/b/a Spruce Pine ManufacturingCompanyandAmalgamated Clothing Workers of America,AFL-CIO.Case No. 11-CA-2319. June 22, 1965DECISION AND ORDEROn December 23,1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in the complaintand recommended that the complaint be dismissed with respect to thelatter allegations.Thereafter, the Respondent and the Intervenors 1filed exceptions to the Trial Examiner's Decision and briefs in supportthereof.The General Counsel filed exceptions to the Trial Examiner'sDecision and the Charging Party filed cross-exceptions with support-ing briefs thereto.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the findings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and cross-exceptions, the briefs,and the entire record in this case, and hereby adopts the findings,' con-1 Sixty-four of the Respondent's employees, represented by counsel, moved to intervenein this proceedingThe Trial Examiner granted the motion as a valid exercise of hisdiscretion under the National Labor Relations Board's Rules and Regulations, Section102.29, Series 8, as amended, and on the basis of the Board's holding inGary Steel Prod-uctsCorporation,144 NLRB 1160, footnote 1.2 Both the General Counsel and the Charging Party except to the TrialExaminer'sfinding that the authorization cards of Jarvis Lee Harris and Marcella Boone were notproperly authenticated and should not be included in establishing the Union's majority.Since we find, in agreement with the Trial Examiner, that the Unionrepresented a ma-jority of the employees at the time of its demand for recognition,we do not deem itnecessary to p ss on the validity of the Harris and Boone cards.No exception having been filed regarding the Trial Examiner's rejection of the authoriza-tion card of Katherine V. Erwin, the Board adopts,pro forma,the TrialExaminer'sfinning that her card was not adequately authenticated.With respect to the authorization cards relied upon to establish the Union's majoritystatus,Member Brown refers to his stated positioninCumberlandShoe Corporation,144NLRB 1268, 1269153 NLRB No. 27. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusions, and recommendations of the Trial Examiner with the follow-ing additions.1.The Respondent takes exception to the Trial Examiner's findingthat the first numbered paragraph of the notice posted at Respondent'splant on October 16, 1963, and sent to each employee, constitutes a vio-lation of Section 8 (a) (1) of the Act.As noted by the Trial Examiner,this portion of the notice has been the subject of extensive litigationbefore the Board and various courts of appeals and we respectfullyadhere to our position concerning such notice .3Particularly in thelight of the other unfair labor practices found herein, we agree withthe Trial Examiner that the above-mentioned portion of the noticeviolated Section 8 (a) (1).2.The General Counsel and the Charging Party take exception tothe failure of the Trial Examiner to find that the Respondent dis-criminatorily applied a no-solicitation rule.The rule is contained inthe sixth numbered paragraph of the above-mentioned notice.It is urged that Floorlady Dunn's failure to prevent employee Gillyfrom circulating a note among the employees, during working hours,was discriminatory application of the no-solicitation rule.The notecalled on the employees to support the Company's opposition to theUnion by meeting with the plant manager in his office.We do notagree with the contentions of the General Counsel and the ChargingParty concerning the legal significance of this incident.The recordshows that the Respondent never invoked the sanctions of the ruleagainst any employee for union activities in the plant 4 Indeed,beyond the promulgation of the rule in the notice, the Respondent didnothing further in this regard. In these circumstances, we find thatthe Respondent did not discriminatorily apply, or fail to apply, theno-solicitation rule, and, in agreement with the Trial Examiner'srecommendation, we hereby dismiss that allegation of the complaint.3.The Charging Party takes exception to the scope of the Orderrecommended by the Trial Examiner, and contends that the violationscommitted by the Respondent warrant issuance of a broad order.Again we do not agree. In our judgment, the remedy recommendedby the Trial Examiner is adequate to correct the specific violationsfound herein.A broad cease-and-desist order, as urged by the Charg-ing Party, would not be supported by the record in this case.Accord-ingly, we shall adopt the Trial Examiner's Recommended Order.'See, for example,Owens-Corning Fiberglas Corporation,146 NLRB 1492.MemberJenkins would accede to the court'sview of thisnotice, and,accordingly,would not findthe noticeviolative of Section 8(a) (1).*We note thatneither the General Counsel nor the Charging Party contest the validityof the no-solicitation rule.Accordingly,we do not pass on this question in arriving atour decision to dismiss this portion of the complaint. SPRUCEPINE MANUFACTURING COMPANY311ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Sagamore Shirt Company d/b/a Spruce Pine ManufacturingCompany, Burnsville, North Carolina, its officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on December 18, 1963, by Amalgamated Clothing Workers ofAmerica, AFL-CIO, Charging Party herein, the Acting Regional Director for Region11 of the National Labor Relations Board, herein called the Board, issued a com-plaint on behalf of the General Counsel of the Board on March 19, 1964, againstSagamore Shirt Company d/b/a Spruce Pine Manufacturing Company, Respondentherein, alleging violations of Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act. In itsduly filed answer Respondent, while admitting certain allegations of the complaint,denied the commission of any unfair labor practice.Pursuant to notice, a hearing was held before Trial Examiner Thomas F. Maheron May 19, 20, and 21, 1964, at Burnsville, North Carolina, where all parties werepresent and represented by counselSixty-four of Respondent's employees, repre-sented by counsel, were permitted to intervene specially for the purpose of establish-ing their claim that they constitute a majority of the employees, that they do not wishto be represented by the Union herein, that their signatures on the union applicationswere induced through threats, piomises of benefits, and other coercions, and that byvirtue of the procedure invoked upon the filing of the charge herein they were therebyprecluded from registering their opposition to the Union in the election scheduled tobe held in Case No. 1l-RC-1886, which election was canceled upon the withdrawalof the Union'spetitionfox representation following its filing of theinstant unfairlabor practice charge.All parties were afforded full opportunity to be heard, to pre-sent oral argument, and to file briefs with me.The Union filed its brief on June 24,1964.Neither counsel for the General Counsel, Respondent, nor Intervenors filedbriefs or memorandums with me.Upon consideration of the entire record, including the Charging Union's brief, andupon my observation of each witness appearing before me, including his demeanorthroughout the hearing as well as the substance of all his testimony,' I make thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is a Massachusetts corporation operating a plant at Spruce Pine, NorthCarolina, where it is engaged in the manufacture of shirts.During the most recentannual period Respondent manufactured, sold, and shipped from its Spruce Pine,North Carolina, plant finished products valued in excess of $50,000 to points locatediUnless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before nie is based, at least in part, upon his demeanoras I observed it as the time the testimony was given. CfRetail Clerks InternationalAssociation, AFL-CIO,Local 219(National Food Stores, Inc ),134 NLRB 1680, 1682,and footnote3 , Bryan Brothers Packing Company,129 NLRB 285 To the extent thatI do not rely upon or I reject in part or entirely the testimony of any given witness, itismy intent thereby to indicate that such part or whole of the testimony, as the case maybe, is discredited by me.Jackson Maintenance Corporation,126 NLRB 115, 117, foot-note 1, enfd 283 F. 2d 569 (C.A 2). To the extent that I credit any witness only inpart I do so upon the evidentiary rule that it is not uncommon "to believe some and notall" of a witness' testimony.N L R B v. Universal Camera Corporation,179 F. 2d 749,754 (C.A.2). 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State of North Carolina.Upon the foregoing it is admitted by all parties,and I conclude and find, that Respondent is an employer engaged in interstate com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admittedand I conclude and find that Amalgamated Clothing Workers ofAmerica, AFL-CIO, isa labor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE ISSUES1.The supervisory status of floorladies.2.The Union's uncoerced majority.3.The legality of the Employer's notice to its employees.4.The interference, restraint, and coercion indulged in by Respondent's floorladiesand manager.5.The Respondent's refusal to bargain.IV.THE UNFAIR LABOR PRACTICESA. ChronologyOrganizing activities among Respondent's employees commenced in the spring of1963 with visits to employee homes and the solicitation of membership applicationsby the Union's staff director, Wilbur Reynolds, and thereafter by its field representa-tive,Guarwin Biggs, Eddie Gee, an organizer, and Jewel Willis, a one-time employeeof the Company. The circumstances under which these application cards were pro-cured, the claims made to both employees and to the Respondent by the union repre-sentatives based upon these cards, and the frenzy of activity generated amongRespondent's employees and supervisors as the result of them form the basis of theUnion's and General Counsel's claim that Respondent refused to bargain with theUnion at a time when it represented an uncoerced majority of the employees, andthat through Plant Manager Edward A. Shay, Jr., and its supervisors, it interferedwith, restrained, and coerced these employees in their statutory rights.Having procured a substantial number of signed cards by early October the Union,in a letter dated October 14, 1963, and received by Respondent on the following day,advised Respondent that it represented a majority of its employees and requestedthat it be recognized as their bargaining representative and that Respondent bar-gain collectively.In support of its claim to majority status the Union offered tosubmit its signed membership cards to a check by an impartial third party. Shortlythereafter, however, on October 22, 1963, Respondent, in a letter signed by PlantManager Shay, rejected the Union's claim and request for recognition and bargain-ing, stating that it did not believe that "your Union represents an uncoerced major-ity of our employees in an appropriate unit." Further, it suggested that the Unionpetition the Board for an election to determine the employees' wishes in the matter.Immediately thereafter, on October 23, 1963, the Union did file its petition inCase No. 11-RC-1886.A hearing was held on November 22, 1963, and theRegional Director's Decision and Direction of Election issued at Winston-Salem,North Carolina, on December 4, 1963.An election was scheduled to be held onDecember 19, 1963, but upon the filing of the charges herein on the day immedi-ately preceding the date set for the election, the election was canceled in accordancewith the Board's usual practice in such mattersSubsequently, on March 31, 1964,the Union's request to withdraw its representation petition was granted with preju-dice to its filing of a new petition for 6 months thereafter.The circumstances and events occurring within the framework of the foregoingchronological summary are detailed hereafter.B. The essential facts1.The supervisorNo one questions the supervisory status of Plant Manager Shay, but Respondentdoes vigorously deny that the floorladies are supervisors.These are Winona Dunn,Vera Gouge, Phyllis Henson, June Johnson, and Cathy Jones.In his Decision and Direction of Election of December 4, 1963, following a fullhearing on November 22, the Regional Director fully considered the duties and statusof the classification, floorlady, and concluded that upon the facts presented the indi-viduals involved responsibly directed employees and were therefore supervisorswithin the meaning of the Act. SPRUCE PINEMANUFACTURING COMPANY313It is well settled thr.L determinations made in a representation proceeding may notthereafter be relitigated in a subsequent unfair labor practice case concerned withthe same bargaining unit subject matter.2Nor is it significant, as here, that therehas been no review by the Board of the Regional Director's Decision.Respondentnever requested one is provided by the National Labor Relations Board's Rules andRegulations,Series 8, asamended .3These provide that failure to request review,as was the case here, precludes the parties "from relitigating, in any related subse-quent unfair labor practice proceeding, any issue which was, or could have beenraised in the representation proceeding."Respondent, having failed to seek suchreview, cannot now be heard to complain that the determination of the RegionalDirector was an error.4 I accordingly conclude and find, as previously found bythe Regional Director in Case No. 11-RC-1886, that the above-named floorladiesare supervisors within the meaning of the Act.2.The appropriate unitThe Regional Director, in his Decision and Direction of Election(supra),deter-mined, and I accordingly conclude and find,5 the following to be a unit appropriatefor the purposes of bargaining:All production and maintenance employees at the Employer's Spruce Pine, NorthCarolina, plant, excluding office clerical employees, floorladies, cutting foreman,guards, and supervisors as defined in the Act.3.The work forceAt the hearing the parties stipulated to the accuracy of Respondent's payroll listfor the week ending October 19, 1963, the workweek which included the dates ofthe Union's request and Respondent's refusal to bargain.This list was incorporatedinto the record as the basis for determination of the numerical majortiy of unionadherents, as of the date of the Union's request for recognition and bargaining. Itcontained 116 names.Of the total individuals listed on the October 19 payroll certain deletions wouldappropriately be in order.Thus, in line with my earlier finding respecting the super-visory status of thefivefloorladies, their names would be deleted. Similarly, it wasfound by the Regional Director and not contested by Respondent that the cuttingroom foreman, the payroll clerk, the office girl, and the night watchman were notpart of the appropriate bargaining unit and thesefournames should likewise bedeleted.Also on the list was one Martha Hughes who credibly testified that she wasnot hired until October 18, 4 days following the Union's claim to majority status.As she was thus not employed on this critical date, her name, too, should be deleted.A summary of the foregoing indicates that 10 individuals listed on the October 19payroll were not employees of Respondent or part of the bargaining unit when theUnion claimed to be their majority representative.On the basis of arithmeticalsubtraction, I would conclude and find that there were, as of October 14, 106employees in the appropriate bargaining unit, and that as of that date the Unionwould be required to show evidence of the uncoerced membership of 54 or more ofthis number to substantiate its majority claim.4.The cardsThe circumstances surrounding the procurement of union member signatures isthe keystone of Respondent's contention that on October 14, 1963, the Union didnot represent a majority of the employees of the unit, a number which I have foundmust be 54 or more. A factual analysis of the application cards is therefore crucialtoGeneral Counsel's contrary contention.Nor is a numerical majority sufficient,for it is implicit in Respondent's contention that the number, if adequate, certainlydid not represent anuncoercedmajority.Thus the circumstances of the signing isas significant to General Counsel's case as the authenticity of the signaturesA total of 63 cards were introduced into evidence to support the Union's claimtomajority status.Of this number 13 cards were introduced upon their identifica-2Natieirat Van Lines,123 NLRB 1272, 1273, footnote4, Pittsburgh Plate Glass Com-pany v N.L R.B.,313 U.S. 146, 158.3 Section 102 67(f).4 Cf.United Dairies, Inc.,144 NLRB 153.5 Supra,footnotes 2, 3, and 4. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by the respective signers called by the General Counsel as witnesses.6Thereseems to be no question of the authenticity of these cards.Two other cards-thosefor Katherine V. Erwin and Marcella Boone-were introduced by a former employee,Jewel Willis, who was actively working for the Union among the employees. NeitherErwin or Boone was called as a witness and the authenticity of their cards restssolely upon Willis' statement that she procured the signatures.The card of Kather-ine Erwin, identified in the record as General Counsel's Exhibit No. 10(k), bore asignature which did not compare favorably with other examples of this employee'shandwriting.Four signatures of Erwin obtained from documents in the companyfiles were established to my satisfaction upon the creditedvoir diretestimony ofPlantManager Shay to be genuine; these documents being her employment applica-tion, State and Federal income tax withholding authorizations, and a receipt for acompany handbook.When compared with Erwin's signature on the union cardevenWillis,who insisted that the card had been signed in her presence, concededthat it bore no resemblance to the genuine specimens.Upon this comparison, andbecause I discredit Willis,7 I reject Erwin's card as being unauthenticatedIndeed,asWillis conceded that Erwin had signed the card in blank and that Union Repre-sentative Reynolds thereafter filled it in, I would for that further reason reject iteven were Ito credit Willis' account of the entire transaction.Willis also testified that the card of Marcella Boone, being General Counsel'sExhibit No. 10(1), was also signed by her in her (Willis') presence.Upon com-parison of Boone's signature with samples obtained from the Company's files I amsatisfied that it is genuine.Be that as it may, however, Willis admitted that Boone'scard was signed in blank and filled in by Reynolds, as had Erwin's card. For thisreason and because I do not accept Willis' testimony as to the signing of these cardsin her presence(supra),I rejectMarcella Boone's card as being unauthenticated.Another of the cards, that of Jarvis Lee Harris (General Counsel Exhibit No.10(kkk) ), was identified in a most unusual manner.Union Field RepresentativeGee testified that he went to Harris' home in the company of John H Bailey, a fieldexaminer of the Board, who asked her to identify a card she had previously signed-the card in question here.According to Gee, Harris acknowledged her signatureand the information supplied on the card and at Bailey's request gave him a swornstatement to that effect in Gee's presence.The statement appears in the recordNoreason appears, however, as to why Field Examiner Bailey, or for that matter Harrisherself,was not available to testify concerning the transaction. In the absence,therefore, of more tangible evidence, I reject Harris' card as being not adequatelyauthenticated.The remaining cards, 47 in number, being General Counsel's Exhibits Nos. 10(q)through (jjj), were procured by Union Staff Director Reynolds who testified thatthey were signed in his presence.While there does not seem to be any doubt thatthe cards were authentic in signature, the circumstances under which Reynolds pro-cured them have been subjected to close scrutiny.Basic to its contention that it was not obliged to bargain with the Union wasRespondent's insistence that the cards supporting the Union's majority claim wereobtained by coercion.On numerous occasions both before Respondent received theUnion's demand for recognition, and for a period of time thereafter, a considerablenumber of employees, including some who had signed cards, came to Plant ManagerShay and volunteered the information that they had been solicited for union member-ship and that in some instances had signed cards, but that they were individuallyopposed to the Union and intended to vote against it when the election was held.8Quite apart from Shay's store of information concerning the cards and the feel-ings being generated by their circulation employees testifying for both General'0PeggieRobinson,Hope Hughes Shuford, Kate Pitman, Keener, Ledford, JennieBuchanan, Viola Woody, Grindstaff, Nettie Renfro, Alice Stamey, Jewell Johnson Styles,Mamie Miller, and Jewel Boone.Y Quite apart from my findings that Willis' testimony is in conflict with my finding thatthe signature is a forgery, I also discredit her testimony upon my observation of herdemeanor on the witness stand.8 The credited testimony of Shay, corroborated by employees Gilly, Pearl Buchanan,Biddix, Joan McKinney, Benfield, Joyce Robinson, Honeycutt, and Velva Buchanan. Inthis respect I ruled at the hearing that further testimony by Respondent's witnesses onthis subject would be deemed cumulative ; whereupon counsel proffered the testimonyof a total of 53 witnesses, including those already on record, who would testify in likemannerThose credibly testifying to having volunteered this information to Shay alsoincluded employees Flynn, Beam, Edna Styles, and Twlggs, who had actually signed cards. SPRUCE PINEMANUFACTURING COMPAN Y315Counsel and Respondent were of like mind in describing the approach used by Rey-nolds and the other organizers.Thus, it is clear that they invariably assured theprospective members that higher wages and better working conditions would resultand that there signed cards would make it possible to obtain an election.There is,however, no evidence that anyone was told that the card was being solicited for thesolepurpose of obtaining an election.The interpretation placed upon the organizers' persuasion and employees' indi-vidual reasons for signing cards were, of course, another matter.Thus, for exam-ple, employees Viola Woody, Alice Stamey, and Jewell Styles who testified for theGeneral Counsel and employees Cox, Edna Styles, and Twigg testifying for theRespondent, stated their purpose in signing as one of obtaining an election, althoughpersonally opposed to the Union.Others, including the above named, as well asemployees Ledford, Jennie Buchanan, and Mary Helen Stamey, called by the Gen-eral Counsel, testified credibly that although they had signed cards they had resolvedeither when they signed them or during the period thereafter and prior to the datewhen the Union sought recognition (October 14), that they did not want the Union.Stillothers, specifically employees Viola Woody, Miller, Jewel Boone, and Flynn,testified to having signed blank cards which were filled out by the union organizerthereafterpEmployee Woody, called as a witness for the General Counsel, alsotestified that she had no idea what was on the card when she signed it; and whenemployee Alice Stamey, another General Counsel witness, was asked if she knewwhat union she joined, she replied, "No, not exactly, and it's that AFL or some-thing.I don't remember."There is also credible evidence that on a number of occasions the Union sought,by engendering economic fear and insecurity among the employees, to persuade themto sign membership cards.When Reynolds visited employee Edna Styles on one ofhis frequent attempts to persuade her to accept union membership he alluded tothe wages she was receiving as a result of a better than average production recordand told her that if the Union failed to get in the Company would cut her rate, andif it did "the girls would get rid of me whatever that means." 10 Similarly on anoccasion in July when Jewel Willis was soliciting for the Union but was still employedby the Company, she told employee McKinney that if she or anyone else accused her(Willis) of having anything to do with the Union she would "make it bad" for her,and that if she could not "her friends would."Thereafter, in early October, Willishad a similar encounter with McKinney which McKinney immediately reported toPlantManager Shay.Willis had indicated to McKinney that the Union had 60 to75 percent of the employees lined up; then she stated, "We are ready for Mr. Shayto know about the election now. Joan, when the Union comes in, you are going out,because I'm going to have your job." iiWhen Reynolds was soliciting union membership in October he spoke to employeeBiddix who refused him.As Biddix quoted him, he stated, "[I]f I didn't sign a card,which I did not sign a card ... and Mr. Shay found out I did sign a card, that hemight accuse me of taking shirts out of the plant, slipping them underneath my coator in my handbag without his knowing it."While the full import of this quotationof Reynolds is, to say the least, cloudy, I would find that it was considered by Biddix,whom I credit, to be a threat from which she sought to protect herself byimmedi-ately reporting it to Shay.And finally, when Reynolds was soliciting the membership of employee Honey-cutt,a shipping clerk, he told Honeycutt of the then 60 to 65 percent majority and"he said that Mr. Shay was going to bring down some of his nephews or something,to take over my job in the shipping department." (Upon my observation of Rey-nolds throughout the hearing and upon consideration of the testimony of crediblewitnesses, I do not accept Reynolds' denial of the statements and conduct attributedto him.)When, upon the strength of the cards obtained as described above, the Unionrequested the Respondent to bargain with it, it then distribtued to each employee a0In this respect it will be recalled that JewelWillis,the former employee active in theUnion's behalf,conceded that the card bearing the disputed signature of Marcella Boone(supra)was signed by her in blank and filled out sometime thereafter by Union Repre-sentative ReynoldsThis was but one of the reasons for which I rejected that card.10 The credited testimony of Edna Stylesn The credited testimony of Joan McKinney. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDcopy of its letter to the Company requesting recognition and bargaining, and includedwith this letter its own letter to the employees over the signature of Union Repre-sentative Biggs,reading as follows:TO EMPLOYEES OFSPRUCE PINE MANUFACTURING COMPANY.Greetings,The Amalgamated Clothing Workers of America now represents a substantialmajority of the employees in your plant.Therefore, today we have sent the letter we are copying below to the companyadvising them of our majority and requesting that they bargain with us as yourrepresentatives.Should the company refuse to bargain with us, we will then take steps to askthe National Labor Relations Board to come in and conduct an election amongthe employees in your shop.Our staff members will be in touch with you and we will keep you advised ofall developments.The time for action is now.Employees of Spruce Pine needand deserve the benefits of the Union.Now is your chance, don't let it slip by.5.The noticeImmediately upon receiving the Union's request for recognition and bargainingand the information volunteered by employees that they had been sent a copy of therequest and the Union's letter quoted above, the Respondent countered by postinga notice which is claimed by the General Counsel and Union to have had a debili-tating effect upon the Union's membership ranks. It was posted on company bulletinboards on October 16 and a copy sent to each employee. The notice, complete witha red, three-eighth inch diagonal corner border, and printer's union label, read asfollows:TO ALL EMPLOYEESSince the Amalgamated Clothing Workers of America has been putting onanother campaign to get in here,a good many questions have arisen with regardto the following matters.We have decided to state the Company's position onthese questions as clearly as we can for everybody alike:(1)This matteris,of course,one of concern to the Company.It is also,however, a matter of serious concern to you and our sincere belief is thatif the Union were to get in here it would not work to your benefit but, in thelong run would itself operate to- your serious harm.(2) It is our intention to oppose the Union and by every proper meansto prevent it from coming into this operation.(3)We would like to make it clear that it is not necessary,and it is notever going to be necessary,for anybody to belong to the AmalgamatedClothing Workersof America, AFL-CIO, orany other Union, in order towork forthisCompany.(4)Those who might join or belong to a Union are not going to get anyadvantages or any preferred treatments of any sort over those who do notjoin or belong to any Union.(5) If anybody causes you any trouble at your work or puts you underany sort of pressure to join the Union, you should let the Company know,and we will undertake to see that thisisstopped.(6)No person will be allowed to carry on Union organizing activitieson the job.Anybody whodoes so and who thereby neglects his own workor interferes with the work of others will be subject to discharge.Anybody who tells you anything contrary to the foregoing is not telling you thetruth.SPRUCE PINE MANUFACTURING CO.As discussed previously,a considerable number of employees had formulated opin-ions concerning the Union and had expressed them to Plant Manager Shay prior tothe time this notice was posted.When it appeared on the bulletin boards and in theirmail numerous other employees,having thus learned of the Company'sposition inthe union matter, credibly testified that they sought out their floorladies or Shay inhis office and elsewhere and assured them that they were in agreement with theRespondent in its opposition to the Union.1212The credited testimony of employees Mary Helen Stamey, Edna Styles, Gilly, McKinney,Twiggs, Flynn, Joyce Robinson, Velva Buchanan, and Pitman. SPRUCE PINEMANUFACTURING COMPANY3176.The activityof the floorladiesFrom the inceptionof the Union's campaign,even up to the hearing,the restraintof Respondent'smanagImentin activelyopposingthe Unionwas nevershared by itsfloorladies.Thus, FloorladiesJones andJohnson both testifiedto their continuedopposition to the Union and to the fact that they never hesitatedto express them-selves about the plant.There is, however, creditedtestimonythatonce the Uniondemanded recognition and the Company posted itsnotice settingforthitspositionthe opposition on the part of the floorladies greatly intensified.a.Flooi lady JohnsonWhen the unionrepresentatives were passing out literatureon July 3,13 FloorladyJune Johnson askedJennie Buchananif she hadseen a union man on the premisesor if anyone had said anything to her about the Union.14 Johnson's interest in theUnion's fortunes did not again become evident until mid-October. She spoke toMartha Hughes about the Union several days after she began work on October 18,which was also several days after the notice had been posted. Johnson toldher thatShay was good enough to bring the plant into the town and if the Uniongot in hewould close it. Johnson also asked her if Peggie Robinson had said anything to herabout the Union.15Other employees credibly testified to similar conversations with Johnson.Thus,Peggie Robinson, of whose union sentiments Johnson had inquired, testified thatwhen a general conversation among the girls in the plant gravitated toward theUnion subject Johnson asked one of them, Benfield, in the presence of Pat Buchananand Margaret Boone, what the union organizers had told her on a visit to her home.lsSometime thereafter, in late November or early December, Johnson told Robinsonthat "if she found out any of her girls were for the union she'd make it so hard forthem that they'd have to quit."Hettie Renfro also testified that she had heardJohnson "say more than once that if she knew anyone was for the union she wouldmake it hard on them." 17During the same period, shortly after Thanksgiving,Johnson asked Mary Helen Stamey if she was for the Union; to which Stamey repliedthat she was not. Johnson then inquired if she "knew any of the other girls that wasfor the union." Shortly thereafter Johnson told Stamey she was going to ask two ofthe other girls, Pat Buchanan and Peggie Robinson, how they felt about the Union.In the course of this conversation Johnson observed that she did not think the plantwould remain in town if the Union came in Indeed Johnson had made a similarstatement during the third week of October, following the posting of the notice. Thus,in a car pool conversation Blevins credibly quotes Johnson as talking to the employeesin opposition to the Union, telling them she had always liked Renfro untilshe foundout she was for the Union. She then stated her belief that the plant would be closedif the Union came in. Johnson herself admits making thisstatement,corroboratingBlevins' testimony that she gave it as her own opinion.Andin another car poolconversation around the same time Johnson volunteeredthe same observation toMartha Hughes.18b.Floorlady DunnFloorladyWinona Dunn, like her fellow supervi' or, Johnson, did not manifesther opposition to the Union or engage in efforts to defeat it until after it had requestedrecognition as majority representative and the Company had posted its notice, bothinmid-October.Beginning on or about October 16, Dunn admittedly talked to13 All dates herein are 1963 unless stated otherwise.14 The credited testimony of Jennie Buchananw The credited testimony of Martha Hughes.1131 do not credit Benfield's denial that this question was asked her in the course ofthe conversation in which she admittedly participated.Neither Pat Buchanan norMargaret Boone testified17 Respondent called three witnesses, Benfield, Howell, and Rosa Smith, each of whomdenied that this statement was made in their presenceRenfro, however, did not testifythat they iaeard the statement but that "they could have heard her say that ; I don't know."Under such circumstances the denials are not relevant.18With respect to Floorlady Johnson's activities there is also testimony by employeesRobinson and Grindstaff concerning the locking of the plant doors during the lunch hourof October 16, with Johnson stationed at one of the doors to insure the entrance anddeparture of only authorized personnelAs there is no relevant allegation in the corn-plaint and no adequate explication in the record of the relevance of this testimony gen-erally to the matters complained of, I make no finding with respect to it. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees concerning the Union, stating that she was opposed to it.During thisparticular period the only testimony that would suggest that Dunn stated more thanher opinion was that of Miller.Having observed Miller and noted certain exag-gerations and inconsistency in her testimony, I do not rely on it for purposes of estab-lishing findings as to Dunn.19 Some time later, however, as the day of the electionapproached Dunn inquired of Grindstaff if Floyd was still for the Union,20 havingpreviously questioned Floyd herself on the same subject.21c.Floorlady JonesEarly in August Floorlady Cathy Jones asked Jewel Boone if she thought theUnion would get into the plant, to which Boone replied in the negative.22On December 11, as Jones was accompanying Hope Shuford by car on a noontimehospital visit they engaged in a conversation about the Union. Jones asked Shufordif she wanted to lose her job, to which the latter replied that she did not. Jones thenquoted Plant Manager Shay as saying that if the Union got in the factory was goingto close.7.The activity of Plant Manager Shaya.Interrogation of employeesThroughout the record there is sharp conflict centering about Shay and whether,in aneffort to counter the Union's efforts after it had requested recognition, he-called in his employees to question and cajole them about the Union or, on the otherhand whether the employees, loyal to Shay and the Company and irked at the unionrepresentatives, sought out Shay to keep him informed and to assure him of theirsympathy with the Company's position.Credited testimony is actually so evenlydivided on this point as to demonstrate that we are truly dealing with subjectiveopinionat both ends of the spectrum insofar as it concerns employee impressions.At the outset, and as I have previously stated, it should be noted that I creditShay's testimony generally.This does not mean, to be sure, that I place the sameinterpretation on his actions as he would have me, or that I would draw the sameinferences from facts available to him as does he. I would therefore restrict myevaluation of Shay's testimony by indicating that in the instances here in which I makefindings as to the interrogation alleged and as to his speech(infra)I will accept thetestimony of the employee concerned rather than Shay's denial or explanation whenthey conflict.23sa Illustrative of this exaggeration and inconsistency is Miller's testimony that Dunntalked to her about the Union one or more times a day; her subsequent testimony thatDunn asked her "one time was I for or against the union" ; and that over a period of amonth Dunn asked her this question on 40 to 50 to 60 occasions, following her into therestroom every time Miller had occasion to go there.20 The credited testimony of Grindstaff.ziThe credited testimony of FloydThere is also testimony by Betty Woody that Dunn had told her on one occasion thatcutting operations in the plant were to be curtailed pending the outcome of the election.When counsel sought to fix the time of this conversation by presenting Woody with herpretrial affidavit she denied that it was her statement. I accordingly reject her testimonyon this particular subject matter.22The credited testimony of BooneI do not credit Jones' general disavowal of such-conduct, stating that the information concerning the Union was always volunteered to herby the employee concernedUpon my observation of Jones at the hearing, as well asof Floorladtes Johnson and Dunn, I am not disposed to rely upon their testimony exceptinsofar as it is corroborated by the testimony of credited witnesses23My basis for so concluding rests in part upon the following colloquy which suggeststomy satisfaction that Shay's version of the particular incidents on which he has com-mented by way of denial or explanation was not entirely accurate:Q. (By Mr BALL) Did you have any conversations with employees in Octoberof 1963 in your office about the union?A. If they came in voluntarily.Q.That's not my questionA Back in October, to be specific, I cannot answer that question, Mr. Ball.Thisis now May , that's back in October.Q. You can't remember in October talking to any employees about the union'sA If they came in voluntarily, I would have talked to them, but I did not makea specific note everytime an employee came in. SPRUCE PINEMANUFACTURING COMPANY319In all the credited testimony I can find but one instance of actual interrogation byShay of one of his employees. In October and thereafter employees were frequentlyengaged in a conversation about the Union with one or the other of the flooiladies(supra)who upon its conclusion went to Shay's office and reported the subject matterto him.24Shay admittedly advised his informant that in conformance with his"open door" policy these employees were always welcome to visit and talk with him.The case of Betty Woody was singular. In testifying for the General Counsel, shestated that upon discussing with fellow employees a union repiesentative's visit toher home in late October, Floorlady Johnson, who had overheard the conversation,told her Shay would like to see her in his office.Upon her arrival there Shay greetedher by saying, "I hear you had company last night," and then asked what they hadto say.When Woody reported on the conversation to him and on the progress ofthe Union Shay then asked her if they wanted her to sign a card.To be sure, theie is ample evidence that Shay talked to still other employeesindividually in his office, discussing with there the merits of the Union, and indeed,the Company's position, albeit, Shay credibly testified that he told each to vote asthey chose.But unlike Woody's visit, the appearance of the others in Shay's officeand statements made there have not been demonstrated by credible evidence to havebeen other than voluntarily.Nor upon their visits with Shay is there any evidencethat he questioned them or made any statements threatening or promising benefitsto them in relation to their union affiliation.Thus Peggie Robinson testified that inOctober it was Floorlady Johnson who told Benfield that Shay wished to talk toher.This was Johnson being quoted, not Shay.Benfield never testified as toanything but the information which she volunteered to Shay. Shay's testimony onthis subject corroborates all of this.Similarly, Ledford testified to having spokenof the Union to Shay, but she did not suggest in her testimony that it was the resultof being questioned, threatened, or rewarded.In addition to the foregoing incidents there is also ciedible evidence that upon theconclusion of a speech given by Shay to the assembled employees(infra),a numberof employees, tinder the leadership of Gilly,25 went to Shay's office and volunteeredtheir expression of opposition to the Union and their agreement with the Respond-ent's stated position.26Employee witnesses called by the Respondent corroboratedthe testimony of General Counsel's witnesses (excepting only Betty Woody,supra)outlined above on the visits to Shay's office.As in the cases of Robinson and Ledfordreferred to above there was evidence only of volunteered information about theUnion, the employees' membership in it, the visits of union repiesentatives to theirhomes, and their expressions of opposition to the Union and loyalty to the Company.This practice of visiting Shay in his office was shown to have been commonplace,continuing, and in keeping with his policy of always being available to consult withhis employees individually on personal as well as plant matters, and this finding isQ. Do you know whether or not any of your supervisors sent employees in to talkto you ?A. For the record, they are not supervisors.Q.Whatever you want to call them?A. I will call them from here on, floorladies.Q. Did any floorladies send any ladies to talk to you i., October)A. It could be very possible that they did, send them in, with the assumption thata group of employees had told the floorladies, and their answer was, I would imagine,and you would have to examine them, that if they wanted to talk about the union,they could come into Mr. Shay's office, or into my office.Q Do you know what floorlady or floorladies sent people into your office InOctober 1963?A To repeat, no, I don't know, sir, unless it's in the allegation.Q Only if it's in the allegations do you know?A In answer to that question, yes, if the floorladies are in the allegation that'scorrect24The testir'ony of Shay which 1 credit.25 There is no evidence to support the contention that Gilly was acting in beh'ilf ofRespondent in this or any other matter I find that like many other employees sheopposed the Union and took appropriate action to effectuate her oppositionThe LittleRock Downtowner, Inc,145 NLRB 887,N X, R 11 v. Southern 7lleachery & Print IVorks,Inc,257 F. 2d 235, 239 (CA 4), cert. denied 359 U S 91120Tlie credited testimony of Floyd, Pitman, and Grindsta.i, called by the GeneralCounselEmployee Peggie Robinson also called by the Goneral Counsel, testified she wasthe first to enter Shay's office, having gone there to complilacnt him on his speech. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDbased upon the credited and unrebutted testimony of Edna Styles,JustinaGilly,Joan McKinney, Pearl Buchanan. Mary Helen Stamey, Frances Flynn, Edith Biddix,Allen Honeycutt,Helen Beam,VelvaBuchanan,and Brenda Pitman.27b.The speechOn December 18, the day before the scheduled Board election,Shay gave a speechto his assembled employees in opposition to the Union.This speech, prepared inadvance and read to the employees, can be accurately recorded from a synthesis ofthe credited testimony of employees who heard it, all of whom were called by theGeneral Counsel. It was quoted by them or quotations were affirmed by themsubstantially as follows:I have called you together to talk to you about a very grave matter whichconcerns all of us.This is the last time we will be together for me to talk toyou before tomorrow's election.The law doesn't allow me to get you togetherlike this within 24 hours of the election.However, there is no law to keepfrom coming in to see me if you have a question in your mind about the Union.[At this point Shay emphasized the importance of the employees voting,telling them that the outcome would be on the basis of a majority of those whovoted and not those who are eligible to voteHe also stated his position thathow they voted was a matter for their own personal conscience.]Itwill be two years next week that I have been here in Spruce Pine, and Ihave seen this plant grow from the beginning.Girls, as far as my position isconcerned, I am not worried, I always have a job to go to. I wish I had theability to reach each of you employees, so that you might know that I have putmy heart and soul into this effort to see that this plant through the united workof us all, would grow and look forward to future growth.[Shay at this point referred to the Union and its claims of job security.Hereferred to the amount of the union dues, pointing out that the Union claimedthat it was $3, but that he had called the Company's plant in Fall River, Massa-chusetts, and learned that the dues were $3 60He then went on to discuss theposition of the citizens of the community who had originally been instrumentalin bringing the plant to Spruce Pine ]I have stated our position as to the Union, I think one of the most importantthings that you as employees should realize, not only did we, I mean SagamoreManufacturing Company, invest money in this community, but the people ofthis community are just as importantIt is they who went among themselvesto raise the money to bring this industry into town, who built and now ownand occupy this building.[He then told them that it was up to the employees and the Company workingtogether in a spirit of cooperation to keep the plant going, that that was theonly way they could have security.]It is cooperation, you doing your job and cooperating with the Company, thatwill provide jobs and job security here.28Upon the conclusion of this speech a considerable number of employees led byGilly, as well as others individually (for example, Peggie Robinson), went to Shay'soffice to either congratulate him upon the speech or to assure him that they wereopposed to the Union in the coming election.2JW At a point in the presentation of Respondent's defense I curtailed,as cumulative,testimony on this particular subject matter.I accept Respondent's offer of proof thatif permitted to testify a total of approximately 35 named individuals would likewise attestto the voluntary nature of their conversations with PlantManager Shay,as describedin the text.28A synthesis of the credited testimony of Peggie Robinson,Hope Shuford,Kate Pit-man, and Alice Stamey.29 Itwas alleged by way of oral amendment to the complaint as paragraph 7(1) thatRespondent,through the actions of Shay and Floorlady Dunn,discriminatorily applied ano-solicitation rule on December 18The only evidence relevant to this allegation isDunn's knoNsledge thatGillywas grouping some of the girls together to go to Shay'soffice and that Dunn did nothing to restrain the action.As I have found that Gilly wasnot a representative of management,but an employee(supra,footnote 25), restraint uponher by Dunn might well have constituted a violation of Gilly's Section 7 rights to engagein concerted activity.I accordingly reject the contention that Dunn's failure to so actwas a violation of the statute,and for this reason, and because there is no indication SPRUCE PINE MANUFACTURING COMPANY321C. Analysisand conclusions1.The refusal to bargainThe majority status of the Union is to be measured by the number of membershipsitcould claim when it demanded recognition and bargaining-October 18.Henceits right to relief herein stands or falls upon its status on that date.Thus it followsthatwhatever may have occurred after that date with respect to the employees'union memberships and their attitudes toward self-organization is significantonlyif the majority status had been fixed. For had it not then been fixed, as of October 14,certainly nothing could be said to have dissipated the majority that never was. It isfirst necessary, therefore, to explore the situation as of the date majority status wasclaimed, and on which recognition and bargaining demanded and refusedI have found that in the bargaining unit found appropriate by the Regional Directorand not now open to contest 30 that there were 106 employees eligible to vote. Toconstitute a numerical majority 54 of these would be required to have authorized theUnion to represent them.As of October 1a, 60 of them did so, having signed theauthorization cards which I found to be authentic.31Unless, then, there are defi-cienies ina sufficient number of these cards which would affect their validity, and inconsequence affect the Union's majority, its right to recognition is thereby established.Conversely, had the Respondent established ingood faithitsdoubt that the Unionrepresented anuncoercedmajority of its employees and had expressed it at the time,as Respondent sought to do here by its letter, no obligation to bargain would haveexisted 32This, I believe, Respondent failed to do.Respondent, refusing to bargain, has at all times insisted that the Union neverrepresented an uncoerced majority of its employees.To support its contention itpoints to the manner in which the union representatives procured the membershipcards.This activity I have already detailed at some length(supra).Thus it is truethat many memberships were procured in a climate of exaggeration and "puffing,"that some applicants did not read what they signed, that others merely signed thecard, leaving the remainder of it to be filled out by the union organizers, and that inseveral instances there were suggestions of possible ieprisals if membership were notaccepted.I have not been referred however, to any precedent, nor can I find anythatwould support the rejection of union applications procured in the mannerdetailed herem.33Nor is it significant that many of the cards were signed on theunderstanding that this would make possible the holding of an election.A review ofmy findings in this respect and of the record which I trust supports them will showthat never was a membership solicited by the Union or accepted by an employeefor the sole purposeof obtaining an election. In each such instance some otherinducement for acquiring membership was also included. I therefore reject thisfactor as a basis for invalidating certain of the cards involved 34And finally, Respondent and the 65 employees who intervened through a petitionin this proceeding vigorously contend that the Union does not represent them, manyhaving testified to that effect at the hearing.Of this fact I am aware and I so find, but in so doing I must necessarily concludethat the wishes and dispositions of the employees at any timeafterOctober 14 donot rebut the presumption of a continuing majority status which I found to existonOctober 14.35On that date there belonged to the Union or had signed authorizationcards sufficient of these people to constitute a majority.Neither before nor after thatdate did any of them communicate to the Union his or her individual desire to with-draw membership.Upon such a state of the record, therefore, I have no alternativebut to conclude and find that the Union did represent an uncoerced majority onOctober 14, when it demanded recognition and bargaining.that Shay was in any way implicated,I recommendthat the amended allegation bedismissed.Indeed, I accept the testimony of General Counsel's witness, Peggie Robinson,as gen-erally dispositive of this issue.When Robinson was asked upon examination by counselfor the Charging Party if there was a company rule or policy about girls moving aboutduring working hours, she replied, "Not necessarily, we were supposed to stay at our job30Supra.8i I rejected the cards of Erwin, MarcellaBoone, and Harris as not being adequatelyauthenticated(supra).32 Brtigga IGA Foodisner,146 NLRB 44333Gary Steel Products Corporation,144 NLRB 1160.34CompareEnglewoodLumber Company,13t NLRB 394, 395.ssSheridanCreations,Inc.,148 NLRB 1503.796-027-6 6-v of 153-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled, of course, that an employer may in good faith insist upon aBoard election as proof of a union's majority, as Respondent did here, but it isequally well settled that it may not lawfully refuse to bargain"if its insistence onsuch an election is motivated,not by a bona fide doubt as to the Union'smajority,but rather by a rejection of the collective-bargaining principle or by a desire to gaintime within which to undermine the Union."36Respondent,by thereafter refusingto verify the majority claim, as suggested by the Union, and by refusing to recognizeand bargain with the Union,and under all the circumstances present, including theincidents which occurred after its refusal to bargain, did so in violation of Section8(a) (5) of the Act.2. Interference,restraint,and coerciona.The floorladiesAs previously noted, the classification of floorlady was determined by the RegionalDirector in his Decision and Direction of Election of December 4, 1963, to be super-visory in character and the incumbents of the positions accordingly excluded fromthe bargaining unit.By the same token they are properly designated as part ofmanagement and, as such,speak for and on behalf of it.Citation of authority isunnecessary to establish,therefore,that such statements and conduct of these floor-ladies is properly attributable to Respondent,regardless of the fact that Plant ManagerShay may not have authorized them or in fact had specifically directed that they notexpress themselves or act in the manner found.Suffice it to note that there is noevidence in the record that Respondent at any time either publicly or privatelydisavowed to individuals or groups the active opposition to the Union that wasmanifest by its floorladies.In this respect a review of the factual findings herein discloses that no sooner hadtheUnion demanded recognition and Respondent refused it,stating its oppositionin a notice to be discussed in detail hereafter(infra),than Floorladies Johnson, Dunn,and Jones initiated a program designed to defeat the Union in the coming scheduledelection.Two exceptions to the timing of this activity were a July incident whenFloorlady Johnson questioned Buchanan about the activities of a union organizer,and an August incident when Floorlady Jones asked Boone if she thought the Unionwould get into the plant(supra).Otherwise Johnson's and Jones' activities, as wellas Dunn's, occurred after the Union's demand for recognition and the Respondent'srefusal of it and the date set for the election campaign.Thus Johnson questionednumerous employees both at the plant and to and from work about their unionmembership,themembership of their fellow employees, and the activities of theunion organizers;she threatened that if she found anyone favoring the Union shewould make it so hard for them they would quit,and admitted stating as her ownopinion 37 that the plant would close if the Union got in.During the same periodFloorlady Dunn likewise admittedly voiced her opposition to the Union.But onlyon two occasions do I find that she did more than that,to wit, when she questionedIwo employees,Grindstaff and Floyd, as to the union membership of the latter(supra).And finally Floorlady Jones has been found to have threatened an employeeby way of questioning her as to whether she wanted to lose her job, quoting PlantManager Shay as saying that the plant would close if the Union got in(supra).It is well established that such conduct of supervisor,whereby employees arequestioned about a union and their membership in it, and are threatened with lossof employment if the union organizes the plant, constitutes interference,restraint, andcoercion proscribed by the Act.35Nor is it significant that this was done withoutthe knowledge of, or indeed contrary to,the instructions of the management whothereafter has failed to disavow such conduct and statements.39The real vice isthat employees subject to the pressures of a supervisor's threat and questioning haveevery reason to assume that these same supervisors are speaking for the managementof which they are a part.As such is the precise situation here I conclude and findthat by the conduct and statements of Floorladies Johnson, Jones,and Dunn outlinedabove Respondent interfered with, restrained,and coerced its employees in theexercise of their rights guaranteed by the Act,thus violating Section 8(a)(1) ofthe Act.36 JoySilk Mills,Inc,85 NLRB1263,1264, enfd 185 F. 2d 732(C.A.D C. ;Winn-DixieStores,Inc., and Winn-Dixie Greenville,Inc.,143 NLRB 848.87 See'Orenduff it Kappel,Inc,118 NLRB859, 86431Baltimore Binding and Waistband Cot p,130 NLRB 1629;Lock Joint Tube Company,127 NLRB 1146soBirmingham PublishingCompany,118 NLRB1380;Birmingham Fabricating Com-pany,140 NLRB 640. SPRUCE PINE MANUFACTURING COMPANY323b.The noticeThe notice set forthin totoabove(supra)is similar to a notice that has been thesource of extensive litigation before both the Board and the courts 40As betweenthis notice and those previously considered,thereis a difference which Respondentconsiders both substantial and crucial.In earlier notices reviewed by the Boardthe first numbered paragraph contained the following sentence:It is also, however,a matter of serious concern to you and our sincere beliefis that if the Union were to get into this operation,itwould not work to yourbenefit but to your serious harm.In the instant notice the sentence reads as follows:It is also, however, a matter of serious concern to you and our sincere beliefis that if the union were to get in here it would not work to your benefit but,inthe long run would itself operate to your serious harm.[Emphasis supplied.]It is Respondent's position that the emphasized portion quoted above, wherein thewords "in the long run" and"itself" have been inserted,adds a qualification to theCompany's stated position placing it within the purview of Section 8(c) of the Actas an item of protected free speech.Quite apart from this Respondent argues indefense of the notice generally that even in its original form it has twice beenapproved by the United States Court of Appeals for the Fourth Circuit 41Upon considering Respondent's argument addressed to the decisions of the courtImust reject it.With all due and proper respect for the circuit court of appealsand its opinions I am not at liberty to follow them and thereby decide contrary toBoard precedent unless and until the Board itself alters its position or is reversed bytheUnited States Supreme Court.42 Indeed in this particular instance I note thaton May 11, 1964,in Owens-Corning Fiberglas Corporation,146 NLRB 1492,approx-imately 6 weeks following the issuance of the court'sdecision inWellington,theBoard reaffirmed its position that such a notice constituted a violation of Section8 (a) (1), thus indicating the Board's determination to adhere to its original position.Nor am I disposed to accept the alterations in this most recent edition of a familiarnotice as being of sufficient import as to exonerate Respondent for its publication.In numerous cases the Board has affirmed Trial Examiners'Decisions holding varieties-of this notice to be unlawful.43Nowhere,however, has the Board found it necessaryto resolve the several theories upon which Trial Examiners have found the notice tobe violative of the Act.As a matter of consistency,therefore,and in due deferenceto the Board's orderly decisional processes,Iwould hesitate to find the alterationshere to be so crucial as to warrant deviation from the Board's established holdings.I accordingly conclude and find the posting of the notice herein and its delivery toRespondent's employees to constitute further interference,restraint,and coercionin violation of Section 8(a) (1) of the Act.c.Plant Manager Shay's conductA review of Plant Manager Shay's statements and activities from the beginningmakes it clear that he was opposed to the unionization of his plant and, as he him-self stated,was resolved to resist it by every legal means.This was certainly hisprivilege.Furthermore,upon my observation of witnesses called by both GeneralCounsel and Respondent,it is quite clear that Shay had the good will and loyaltyof substantially all his employees.Viewing what he did and said, therefore,againstsuch a backdrop,itdoes not warrant, it seems to me, drawing inferences of maliceinwhat took place. In a number of instances,however, Shay was more than therecipient of his employees'well-wishing.One such occasion was his conversationof late October with Woody wherein he asked her about the visit of union organizers(supra).And on the numerous other occasions during the same period employeescame to him at the urging of the floorladies whose conduct I have already found tobe unlawful.Although I credit his testimony that he warned the supervisors not to40Morris&Associates,Inc.,138 NLRB 1160 ;White Oak Acres,Inc.,134 NLRB 1145,1149;N.L It B.v.Threads,Inc,308 F 2d 1,4,9 (C A. 4) ;Wellington Mill Division,WestPoint Manufacturing Co. v. N.L.R.B,330 F 2d 579 (C A. 4).41Supra,footnote 4012 Insurance Agents'International Union,AFL-CIO(the Prudential Insurance Com-pany of America),119 NLRB 768, 7734aMorris&Associates,Inc., supra,White Oak Acres, Inc, supra;Owens-CorningFiberglas Corporation,supra; Supienant Mfg.Co., 144 NLRB 507,Rea ConstructiontJompany,137 NLRB 1769. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogate employees, I cannot believe that Shay was totally unaware of what hissupervisors were saying and doing, ostensively in his name, or of the reasons whythey sent the employees to him. And I have already found(supra)that his failureto disavow this conduct in itself implicates Respondent. It would appear, althoughthere is no direct evidence to support it, that Shay was really seeking to insulatehimself from such supervisory misconduct so that what was said to and by theemployees who came to him as the result of that misconduct would have the flavorof voluntary, unsolicited opposition to the Union and would provide Respondentwith an opportunity to participate indirectly in what it could not intrude itself intodirectly.Viewed in such light, nevertheless, and even in a context of the posted and dis-tributed notice which I have already found to be unlawful, Shay's speech to hisemployees on the day preceding the scheduled election(supra),his earlier conversa-tions with his employees (excepting only his questioning of Woody) do not containeither threats nor promises.44I am aware, as I have already concluded and found, that during the period whenthese conversations were taking place supervisors were engaging in unlawful conductand I have found that Respondent has violated Section 8(a)(1) in these respects.I am not disposed to find, however, that by Shay's inferred knowledge of this conductRespondent hasagainviolated the Act. It would seem that the finding of one viola-tion per illegal act would be sufficient.As to Shaypersonally,and apart from hisconversations, statement, and the speech, all of which I find to be within the protec-tion of Section 8(c) of the Act, I do find that he interrogated Woody. This, likethe interrogation engaged in by his supervisors, constituted interference, restraint,and coercion, and I accordingly find that by Shay's conduct in this respect Respondentfurther violated Section 8(a)(1). In all other respects as to Shay's conduct andstatements, however, I would conclude and find that there is not sufficient supportfor the complaint's allegation of Section 8 (a) (1) violations.3.The relationship of the interference, restraint, and coercion toRespondent's refusal to bargainA review of the findings of fact herein disclose numerous instances of interrogation,threats, and other statements constituting what I deem to be interference, restraint,and coercion of the employees in the exercise of their statutory rights.Because ofthe possible relationship of this conduct to Respondent's refusal to bargain, con-sideration must be given to the chronology in which they occurred.Almost without exception the conduct of the supervisors and Shay, which I foundto be unlawful, as well as the posting and distribution of the notice, occurredafterthe Union claimed its majority status and demanded recognition.Only FloorladyJohnson's questioning of Jennie Buchanan and Floorlady Jones' questioning of Booneoccurred while the Union's membership campaign was in progress. It follows, there-fore, that the violations of Section 8(a)(1) which I have found herein servednot toimpedethe acquiring of membership but rather todissipatethe membership alreadyacquired.Finding, therefore, as I have, that the cards supporting the Union's claimto majority status were authentic and not procured by coercive means, the majoritywas acquired free not only of company interference but of undue union pressure aswell.Once they were thus acquired, however, it was Respondent's subsequent con-duct which served to crystallize the growing dissatisfaction with the UnionAnd tothe extent that Respondent thus contributed to the depletion of union membershipby its unlawful conduct it is well settled that it may not now gain profit 43 I accord-ingly find, therefore, that not merely for the reasons previously assigned for myfindings of a refusal to bargain herein(supra),but for the further reason that itssubsequent unlawful conduct contributed to the conditions which created the Union'sloss of majority Respondent violated Section 8(a)(5) and (1) of the Act.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.44Lester Brothers,Incorporated,142 NLRB 99246 Joy Silk Mills,Inc. v.N.L.R.B.,185 F 2d 732(C.A D C ). SPRUCE PINE MANUFACTURING COMPANYVI.THE REMEDY325It has been found that Respondent has violated the Act in certain respects. I willaccordingly recommend that an Order issue requiring Respondent to cease and desisttherefrom and take affirmative action which will effectuate the policies of the Act.RECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,I recommend 46 that the Respondent, SagamoreShirtCompany d/b/a Spruce Pine Manufacturing Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees unlawfully as to their union membership and activ-ities, themembership and activities of other employees,and the activities of theUnion's representatives.(b) Threatening its employees with more arduous working conditions,and withrefusal to rehire,ifthey favored Amalgamated Clothing Workers of America,AFL-CIO, andwith the closing of the plant if the aforesaid Union's organizationalefforts succeeded.(c)Posting at its plant and distributing a notice informing employees that if theUnion's organizational efforts succeed"itwould not work to your benefit, but inthe long run would itself operate to your serious harm."(d)Refusing to bargain collectively with Amalgamated ClothingWorkers ofAmerica, AFL-CIO, as theexclusive representative of employees in the followingunit found to be appropriate for the purposes of collective bargaining:All production and maintenance employees,excluding office clerical employees,floorladies,cutting foreman, guards,and supervisors,as defined in the Act.(e) In any like or related manner interfering with, restraining,or coercingemployees in the exercise of rights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request,bargain collectively with the above-named labor organizationas the exclusive representative of all Respondent'semployees in the unit foundappropriate and, if an understanding is reached,embody such understanding in asigned agreement.(b) Post at its Spruce Pine,North Carolina, plant, copies of the attached noticemarked "Appendix."47Copies of said notice,to be furnished by the RegionalDirector for Region 11, shall, after being duly signed by the Respondent,be postedimmediately upon receipt thereof, and be maintained for a period of 60 consecutivedays thereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced, or covered by any other material.(c)Notify said Regional Director,in writing, within 20 days from the receipt oftheTrialExaminer's Decision,what steps the Respondent has taken to complytherewith.4846 In the event that this Recommended Order be adopted by the Board,the word "Rec-ommended" shall be deleted from its caption and where} er else it thereafter appears; andfor the words"IRecommend"there shall be substituted"the National Labor Rela-tions Board hereby orders"47 In the event that this Recommended Order be adopted by the Board"a Decision andOrder" shall be substituted for "the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board'sOrder be enforced by a decree of a UnitedStates Court of Appeals,the words "a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order".48 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National LaborRelationsBoard, and in order to effectuate the policiesof the LaborManagementRelations Act,we herebynotify our employees that:WE WILL NOTinterrogate our employees unlawfully concerning their unionmembership and activities,themembership and activities of other employees,or the activities of union representatives. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten our employees with more arduous working conditionsor with a refusal to rehire anyone favoring Amalgamated Clothing Workers ofAmerica, AFL-CIO, or with closing our plant if the aforesaid Union's orga-nizational efforts succeed.WE WILL NOT post in our plant or distribute to our employees notices inform-ing them that if the aforesaid Union's organizational efforts succeed "it wouldnot work to your benefit, but in the long run would itself operate to yourserious harm."WE WILL, upon request, bargain with the aforesaid Union as the exclusiverepresentative of all our employees in the appropriate unit with respect to ratesof pay, wages, hours of employment, and all other conditions of employment,and, if an understanding is reached, embody such understanding in a signedagreement.The appropriate unit is:All production and maintenance employees, excluding office clericalemployees, floorladies, cutting foreman, guards, and supervisors, as definedin the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of rights guaranteed them in Section 7 of the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization.SAGAMORE SHIRT COMPANY D/B/A SPRUCEPINE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 723-2911, if they have any question concerning this notice or compliance with.its provisions.Quiel Bros.Electric Sign Service Co.,Inc.andLocal 477, Inter-national Brotherhood of Electrical Workers,AFL-CIO.CaseNo. 21-CA-6026.June 2 ,1965DECISION AND ORDEROn April 15, 1965, Trial Examiner David Karasick issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Recommended Order and a supporting memorandum.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial153 NLRB No. 28.